           Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 1 of 15




 1   LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
 2   CIMONE A. NUNLEY (SBN 362915)
 3   CALIFORNIA CIVIL RIGHTS LAW GROUP
     332 San Anselmo Ave.
 4   San Anselmo, California, 94960
     Telephone: (415) 453-4740
 5
     Facsimile: (415) 785-7352
 6   larry@civilrightsca.com
     navruz@civilrightsca.com
 7
     J. BERNARD ALEXANDER (SBN 128307)
 8
     ALEXANDER KRAKOW + GLICK LLP
 9   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
10   Telephone: (310) 394-0888
     Facsimile: (310) 394-0811
11
     balexander@akgllp.com
12
     Attorneys for Plaintiffs
13   DEMETRIC DI-AZ and OWEN DIAZ
14
                               UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16

17
     DEMETRIC DI-AZ, OWEN DIAZ, and               Case No. 3:17-cv-06748-WHO
18   LAMAR PATTERSON,

19               Plaintiffs,
                                                 PLAINTIFFS’ MOTION FOR
20        v.                                     SANCTIONS PURSUANT TO FRCP
                                                 37(B)(2)(A)
21   TESLA, INC. dba TESLA MOTORS, INC.;
     CITISTAFF SOLUTIONS, INC.; WEST             Date: February 19, 2020
22   VALLEY STAFFING GROUP;
     CHARTWELL STAFFING SERVICES, INC.;          Time: 2:00 p.m.
23   and DOES 1-50, inclusive,                   Courtroom: 2, 17th Floor
                                                 Judge: Hon. William H. Orrick
24        Defendants.
                                                 Trial Date: May 11, 2020
25
                                                 Complaint filed: October 16, 2017
26

27

28




                                              1                     Case No. 3:17-cv-06748-WHO
                                PLAINTIFFS’ MOTION FOR SANCTIONS
                Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 2 of 15




 1

 2
                                                        TABLE OF CONTENTS
 3
     INTRODUCTION .......................................................................................................................... 4
 4
     I. FACTUAL AND PROCEDURAL BACKGROUND.............................................................. 4
 5
       A.       Plaintiffs Request Witness Names and Contact Information via Interrogatory. ................. 4
 6
       B.       Plaintiffs Meet and Confer with Tesla. ............................................................................... 5
 7
       C.       Tesla Identifies Numerous Employees who Worked “With or Around” Plaintiffs. ........... 6
 8
           1. Tesla Identifies Employees Who Work “With or Around” Plaintiff Demetric Di-az, and
 9
           Produces a List of These Employees at Plaintiff Di-az’s Deposition. ...................................... 6
10
           2. Tesla’s Document Production and Discovery Responses Identify More Employees who
11
           Worked With Plaintiffs. ............................................................................................................ 6
12
           3. Tesla Produces Multiple Redacted Employee Rosters in Discovery. ................................. 9
13
       D.       The Court Orders Tesla to Produce the Information Plaintiffs Seek. ................................. 9
14
     II.     LEGAL ARGUMENT ......................................................................................................... 11
15
       A.       Tesla Failed to Comply with the Court’s October 3, 2019 Order. .................................... 11
16
       B.       The Court Should Sanction Tesla by Precluding Tesla from Calling Any Witnesses
17
       Responsive to Plaintiffs’ Requests at Trial that It Failed to Identify in Discovery. .................. 13
18
       C.       The Court Should Order Tesla to Produce the Contact Information Sought. ................... 15
19
       D.       The Court Should Impose Sanctions in the Form of Attorneys’ Fees Incurred in Bringing
20
       This Motion. ............................................................................................................................... 15
21
     III. CONCLUSION .................................................................................................................... 15
22

23

24

25

26

27

28




                                                              2                                                Case No. 3:17-cv-06748-WHO
                                                PLAINTIFFS’ MOTION FOR SANCTIONS
                Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 3 of 15




 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3
     Cases
 4
     Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
 5       259 F.3d 1101 (9th Cir. 2001) .................................................................................................13
 6   Other Authorities
 7
     Fed. R. Civ. P. 37 ...........................................................................................................................14
 8
     Fed. R. Civ. P. 37(c)(1)(A-C) ........................................................................................................15
 9
     Fed. R. Civ. P. 26(e)(1)(B) ............................................................................................................11
10
     Fed. R. Civ. P. 26(a) ......................................................................................................................13
11

12   Fed. R. Civ. P. 37(b)(2)(A)(ii) .......................................................................................................13

13   Fed. R. Civ. P. 37(c)(1) ..............................................................................................................4, 13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                               3                                              Case No. 3:17-cv-06748-WHO
                                                 PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 4 of 15




 1   INTRODUCTION
 2          On October 3, 2019, this Court ordered Defendant Tesla, Inc. (“Defendant” or “Tesla”) to
 3   produce the names and contact information of employees that worked with or around Plaintiffs
 4   Owen Diaz and Demetric Di-az. After meeting and conferring in good faith for over three weeks,
 5   and identifying the names of numerous individuals that Tesla itself produced via the discovery
 6   process, Tesla produced the names of just five individuals via an informal e-mail. Tesla indicated
 7   that it was “not aware” of any further witnesses and refused to produce any more information.
 8          Tesla’s claim is blatantly false. Tesla itself has identified numerous individuals who
 9   worked with Plaintiffs through the discovery process. Most egregiously, Tesla produced an
10   exhaustive list with the names and photographs (though not contact information) of all
11   employees who worked with Plaintiff Demetric Di-az at his deposition. Though Tesla was
12   obviously aware of these employees, it never produced their contact information to Plaintiffs.
13          Based on its document production and discovery responses, Tesla is aware of the
14   employees who worked “with or around” Plaintiffs and has already identified these individuals
15   for its own purposes. In a staggering show of gamesmanship and discovery abuse that violates
16   both the Federal Rules and the Court’s October 3 Order, Tesla now refuses to produce these
17   employees’ names and contact information to Plaintiffs. Plaintiffs now move for an order
18   imposing sanctions in the form of reasonable attorneys’ fees and costs and preclusion of
19   witnesses that Tesla improperly refused to identify in discovery pursuant to Rule 37(c)(1), and a
20   further order compelling Tesla to produce the contact information sought.
21      I. FACTUAL AND PROCEDURAL BACKGROUND
22      A. Plaintiffs Request Witness Names and Contact Information via Interrogatory.
23          On February 12, 2019, Plaintiffs propounded interrogatories on Defendant seeking the
24   “names and most recent contact information (physical and email addresses and phone numbers)
25   for all employees and/or contractors who worked with or around Plaintiff Owen Diaz.” (Plaintiff
26   Owen Diaz’s Interrogatories to Defendant Tesla, Inc.—Set Two, at 4:8-11, Exhibit 1 to the
27   Declaration of Cimone Nunley (“Nunley Dec.”).) Plaintiffs propounded an identical request for
28   employees who worked with or around Plaintiff Demetric Di-az. (Id. at 4:12-15.) This request



                                                 4                           Case No. 3:17-cv-06748-WHO
                                   PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 5 of 15




 1   was necessary because Plaintiffs did not know or recall the full, legal names of many of their
 2   Tesla factory coworkers, and they sought the names of likely percipient witnesses.
 3           Defendant responded on March 18, 2019. (Defendant Tesla, Inc.’s Response to Plaintiff
 4   Owen Diaz’s Interrogatories—Set Two, Exhibit 2 to Nunley Dec.) Defendant objected on the
 5   grounds of vagueness, overbreadth, third-party privacy rights, relevance, and proportionality. (Id.
 6   at 3:17-4:26.) Tesla stated that it could not respond because the interrogatory was “unintelligible,
 7   and what ‘employees and/or contracts’ [sic] may have ‘worked with or around’ [Plaintiffs] at any
 8   time is not reasonably ascertainable and has not been described with sufficient specificity by
 9   Plaintiffs.” (Id.)
10       B. Plaintiffs Meet and Confer with Tesla.
11           Plaintiffs initiated the meet and confer process via letter on May 4, 2019, and outlined the
12   issues with Tesla’s boilerplate objection. (Exh. 3 to Nunley Dec., pp. 2-4.) Given that Plaintiffs
13   claim they heard racial slurs used freely throughout Tesla’s workplace, Plaintiffs explained, the
14   contact information of Plaintiffs’ coworkers was plainly relevant, because coworkers would be
15   able to either bolster or rebut Plaintiffs’ harassment claims. (Id.) As a compromise, Plaintiffs
16   offered to narrow the request to “individuals working in the areas that Plaintiffs worked, during
17   the times that Plaintiffs were employed at the Tesla factory.” (Id. at p. 4.)
18           The parties met and conferred in person on June 7, 2019. (Declaration of Navruz Avloni
19   at ¶ 2.) Plaintiffs continued to seek a compromise and again proposed a narrowed scope that
20   included three categories of employees: (1) employees who worked in the Elevator department
21   during Plaintiff Owen Diaz’s work shifts, (2) employees who worked in the Recycling
22   department during Plaintiff Owen Diaz’s work shifts, and (3) employees who worked on Plaintiff
23   Demetric Di-az’s team under the same supervisor. (Id. at ¶ 4.) Effectively, this limited the
24   request to employees who worked in Plaintiffs’ departments and the department where Plaintiff
25   Owen Diaz’s principal harasser, Ramon Martinez, worked. Tesla’s counsel rejected the
26   compromise. (Id. at ¶ 5.) Tesla did not propose a compromise. Instead, its counsel stated that she
27   did not know how big Plaintiffs’ work teams were, and did not know how many employees were
28   in the recycling department. (Id. at ¶ 5.) Ultimately, Tesla did not produce any witness contact



                                                  5                             Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 6 of 15




 1   information. Despite its claims of vagueness and undue burden, Tesla was aware of numerous
 2   employees who worked with Plaintiffs and were responsive to this request.
 3       C. Tesla Identifies Numerous Employees who Worked “With or Around” Plaintiffs.
 4           Despite its refusal to produce responsive witness names to Plaintiffs, Tesla has
 5   consistently identified individuals who worked with Plaintiffs to its own advantage.
 6             1. Tesla Identifies Employees Who Work “With or Around” Plaintiff Demetric Di-az,
 7                 and Produces a List of These Employees at Plaintiff Di-az’s Deposition.
 8           Tesla first deposed Plaintiff Demetric Di-az on May 15, 2018. (Deposition of Demetric
 9   Di-az, Exh. A to Supplemental Declaration of Cimone Nunley ISO Plaintiffs’ Administrative
10   Motion to Seal (“Supp. Nunley Dec.”).)
11

12

13

14

15

16                                                                                                  Though
17   Tesla plainly had knowledge of these employees and their connection to Plaintiff Di-az, Tesla
18   never identified their names and contact information in response to Plaintiffs’ interrogatories.
19           Tesla was plainly able to identify and list employees who worked “with or around”
20   Plaintiffs to its own benefit. Its production of this list flatly contradicts its claim that producing
21   the names and contact information of employees who worked with Plaintiffs would be difficult
22   or burdensome. This was far from the only case where Tesla identified employees in discovery
23   and refused to produce their names and contact information in response to Plaintiffs.
24             2. Tesla’s Document Production and Discovery Responses Identify More Employees
25                 who Worked With Plaintiffs.
26           Tesla’s document production and discovery responses identified many more employees
27   who indisputably worked with Plaintiffs. These include:
28




                                                   6                             Case No. 3:17-cv-06748-WHO
                                     PLAINTIFFS’ MOTION FOR SANCTIONS
              Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 7 of 15




 1        •   Ramon Martinez: Mr. Martinez worked with Plaintiff, and Tesla was aware of this fact as
 2            it identified Mr. Martinez in its initial disclosures. (Defendant Tesla, Inc. DBA Tesla
 3            Motors, Inc.’s Initial Discovery Information Pursuant to General Order No. 71 at 4:9-11,
 4            Exh. 4 to Nunley Dec.) Mr. Martinez was a Tesla employee at the time Plaintiffs
 5            propounded the challenged interrogatories. (Defendant Tesla, Inc. dba Tesla Motors,
 6            Inc.’s Response to Plaintiff Owen Diaz’s Interrogatories, Set Three at 6:14-7:10, Exh. 5
 7            to Nunley Dec. (noting that Martinez became a Tesla employee on January 14, 2019).)
 8            Tesla did not identify Mr. Martinez in response to the challenged interrogatories, and
 9            produced only his e-mail address in response to a different interrogatory. (Defendant
10            Tesla, Inc.’s Response to Plaintiff Owen Diaz’s Interrogatories—Set One at 8:11-21,
11            Exhibit 6 to Nunley Dec.)
12        •   Rothaj Foster: Mr. Foster was Plaintiff Diaz’s subordinate, and Tesla knew the men
13            worked together because Tesla identified Mr. Foster in its initial disclosures. (Exh. 4 to
14            Nunley Dec. at 4:7-8.)
15

16

17        •   Israel Zuniga:
18

19

20        •   Rashad Zaid:
21

22        •   Devin Burkhart:
23

24        •   Froilan (full legal name unknown):
25

26        •   Yordano Ramirez:
27

28   \\



                                                   7                           Case No. 3:17-cv-06748-WHO
                                     PLAINTIFFS’ MOTION FOR SANCTIONS
         Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 8 of 15




 1   •   Hilda Navarro:
 2

 3

 4

 5

 6

 7   •   Aron Dehardo (or Deharto):
 8

 9

10

11

12   •   Jesse Leite:
13

14

15   •   Robert Hurtado:
16

17

18

19

20

21

22

23

24

25

26   •   Hugo Villesenor:
27

28




                                           8                    Case No. 3:17-cv-06748-WHO
                             PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 9 of 15




 1      •    Troy Dennis:
 2

 3      •    Robert Dominguez:
 4

 5      •    Ramiel Younan:
 6

 7           Although Defendant identified these employees via its document production, discovery
 8   responses, and witness testimony, it never produced their contact information to Plaintiffs.
 9             3. Tesla Produces Multiple Redacted Employee Rosters in Discovery.
10           In addition to identifying the names of individual witnesses, Tesla has also produced
11   numerous employee rosters. For instance, it produced
12

13                  It produced
14                                                               It produced
15

16                  It produced
17                                                             It produced
18

19          However, a majority of these lists are wholly or partially redacted—preventing Plaintiffs
20   from ascertaining witnesses’ identities. Those lists and documents that are not redacted lack
21   employees’ and contractors’ full legal names (e.g. Exh. Q.) Based on these lists, however, it is
22   plain that Tesla is aware of the names and identities of individuals who worked with Plaintiffs.
23      D. The Court Orders Tesla to Produce the Information Plaintiffs Seek.
24           Plaintiffs never received the requested witness contact information. The parties ultimately
25   filed a joint discovery dispute with the Court on September 20, 2019. (Dkt. No. 88 at p. 1.)
26   Plaintiffs limited their request to “employees who worked in the same departments as Plaintiffs,
27   while Plaintiffs worked for Tesla, during the shifts Plaintiffs worked, and having the same
28   supervisors as Plaintiffs. Plaintiffs also requested the names and contact information of



                                                 9                             Case No. 3:17-cv-06748-WHO
                                   PLAINTIFFS’ MOTION FOR SANCTIONS
             Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 10 of 15




 1   individuals who worked in the same department as Plaintiff Diaz’s harassers, during Plaintiff
 2   Diaz’s work shifts.” (Id.)
 3           The Court ruled on the dispute on October 3, 2019. (Dkt. No. 93.) The Court ordered
 4   Tesla to produce “information about known individuals who fall into this category. Tesla need
 5   not go on a wild goose chase to uncover the names of individuals about whom it is not aware.”
 6   (Id. at p. 2.)
 7           Following the October 3, 2019, Order, Plaintiffs waited approximately 30 days to allow
 8   Tesla sufficient time to comply with the Court’s Order. On November 8, 2019, Plaintiffs
 9   followed up with Tesla via e-mail to obtain the witness contact information, in addition to some
10   documents Tesla had not yet produced. (Exh. V to Supp. Nunley Dec. at pp. 11-12.) Plaintiffs
11   did not receive a response and followed up again on November 13, 2019. (Id. at pp. 10-11.) Tesla
12   responded, “Based on Tesla’s search in compliance with the Court’s Order, Tesla has not
13   identified any additional individuals whose information is not already in Plaintiff’s possession,
14   custody, and control (including by way of Tesla’s discovery responses).” (Id. at p. 10.) Plaintiffs
15   asked Tesla to detail the methodology by which it conducted its search, and Tesla failed to do so.
16   (Id. at pp. 9-10.) Plaintiffs also detailed several categories of employees of which Tesla was
17   aware and which Plaintiffs believed fell under the scope of the October 3 Order: employees
18   identified in Tesla’s document production; current employees for whom Tesla did not produce
19   complete contact information (e.g. Martinez); employees on the list Tesla produced at Plaintiff
20   Di-az’s deposition; employees who worked in the same departments, during the same shifts, and
21   under the same supervisors as Plaintiffs; and employees who worked in the recycling department
22   during the same time period and shifts as Plaintiff Owen Diaz. (Id. at p. 7-8.)
23           For the first time, Tesla stated that it did not believe the Court’s Order encompassed
24   employees in Plaintiff’s proposed compromise, or any of the proposed categories of individuals
25   Plaintiffs identified. (Id. at 4-5.) Instead, Tesla mischaracterized Plaintiffs’ reasonable request as
26   a “fishing expedition”. (Id.) Essentially, Tesla claimed it need only produce the contact
27   information of employees actually known to Plaintiffs, and then refused to produce the contact
28   information of employees that Plaintiffs specifically identified.



                                                  10                            Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 11 of 15




 1           Eventually, Tesla produced
 2

 3                                                         Though the requests sought names, addresses,
 4   phone numbers, and e-mail addresses, Tesla produced the home address and e-mail address of
 5   just one individual. (Id.) Tesla produced only an e-mail for three individuals, and no contact
 6   information at all for the fifth individual. (Id.) Plaintiffs’ counsel again pointed out that Tesla had
 7   identified numerous other individuals in discovery and asked whether Tesla intended to produce
 8   any additional information. (Id. at p. 2.) Tesla accused Plaintiffs of attempting to broaden the
 9   scope of the Court’s October 3, 2019 Order and stated that the individuals known to Tesla that
10   Plaintiffs identified in the e-mail thread were not “known individuals who worked with or around
11   Plaintiffs” within the scope of the Order. (Id. at p. 1.) On November 25, 2019, Tesla indicated it
12   would not produce any additional information. (Id.)
13           Tesla’s behavior throughout the parties’ extensive meet and confer process has been a
14   textbook case of bad-faith discovery abuse. Tesla was unequivocally aware of the names of
15   numerous individuals who indisputably worked with or around Plaintiffs, yet it failed to produce
16   these individuals’ contact information—first in response to Plaintiff’s original discovery
17   requests, and again in response to the Court’s October 3, 2019 Order. Plaintiffs now move for
18   sanctions in the form of reasonable attorneys’ fees and costs incurred in bringing this motion, an
19   order prohibiting Tesla from calling any witnesses at trial that it failed to identify in response to
20   Plaintiffs’ discovery request, and an order requiring Tesla to produce the names, home addresses,
21   phone numbers, and e-mail addresses of the employees and contractors who worked with
22   Plaintiffs.
23       II. LEGAL ARGUMENT
24       A. Tesla Failed to Comply with the Court’s October 3, 2019 Order.
25           Under Rule 26(e)(1)(B) of the Federal Rules of Civil Procedure, a party who has
26   responded to an interrogatory must "supplement or correct its disclosure or response...as ordered
27   by the court." Though the parties dispute the scope of the Court’s October 3, 2019 Order, under
28   either interpretation there are multiple employees whose contact information Tesla failed to



                                                  11                            Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 12 of 15




 1   produce. Plaintiffs believed the Order required Tesla to produce the contact information of
 2   employees who worked in Plaintiffs' departments during the same time period and shifts as
 3   Plaintiffs, and shared Plaintiffs' supervisors. Additionally, Plaintiffs understood the Order to
 4   encompass employees who worked in the recycling department during Plaintiff Owen Diaz's
 5   shifts. Tesla understood the Order to encompass employees who worked "with or around"
 6   Plaintiffs. Under either interpretation, Tesla’s production was deficient.
 7          As laid out above, Tesla produced numerous documents in discovery demonstrating its
 8   knowledge of the employees who worked “with or around” Plaintiffs.
 9

10

11

12                    This demonstrates that (1) Tesla was aware of the employees who worked with
13   and around Plaintiffs, and (2) Tesla was perfectly capable of compiling a list of these employees.
14   Strikingly, Tesla never produced the methodology that allowed it to escape a full and complete
15   production of these employees’ names and contact information.
16          Tesla’s refusal to detail its methodology for locating and producing the identities of a
17   paltry five employees, and the undisputed evidence demonstrating Tesla’s knowledge of the
18   employees who worked with or around Plaintiffs, demonstrate Tesla’s intent to escape
19   compliance with the Court’s October 3, 2019 Order. Plaintiffs did not force Tesla to engage in a
20   “wild goose chase,” nor did they attempt to force Tesla to produce information of which it was
21   not aware. Rather, Plaintiffs reasonably asked Tesla to produce the contact information of
22   employees that Tesla itself identified throughout the discovery process and attempted to achieve
23   a compromise with Tesla’s counsel to resolve the dispute. Rather than meeting Plaintiffs
24   halfway, Tesla stubbornly attempted to resist compliance by any means necessary. Such inaction
25   cannot fairly be considered a good-faith attempt to comply with the Court’s Order, and sanctions
26   are thus an appropriate remedy for Tesla’s noncompliance.
27   \\
28   \\



                                                  12                           Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 13 of 15




 1       B. The Court Should Sanction Tesla by Precluding Tesla from Calling Any Witnesses
 2           Responsive to Plaintiffs’ Requests at Trial that It Failed to Identify in Discovery.
 3           "If a party fails to provide information or identify a witness as required by Rule 26(a) or
 4   (e), the party is not allowed to use that information or witness to supply evidence on a motion, at
 5   a hearing, or at a trial, unless the failure was substantially justified or harmless." Fed. R. Civ. P.
 6   37(c)(1). Likewise, under Rule 37(b)(2)(A)(ii), the Court may impose sanctions for failure to
 7   comply with a prior order, including “prohibiting the disobedient party from supporting or
 8   opposing designated claims or defenses, or from introducing designated matters in evidence.”
 9   Under both provisions, sanctions are not available where a party proves the failure to produce the
10   information sought is harmless or substantially justified. [cite to rules] The “burden is on the
11   party facing sanctions to prove harmlessness” or substantial justification. Yeti by Molly, Ltd. v.
12   Deckers Outdoor Corp., 259 F.3d 1101, 1107 (9th Cir. 2001).
13           As outlined above, Tesla unquestionably failed to comply with the Court’s October
14   3,2019 Order. Plaintiffs identified numerous witnesses responsive to the requests, and in
15   response
16                                        Indeed, for one witness, Tesla did not produce any contact
17   information. (Id.) Tesla’s counsel did not even offer objections, precluding Plaintiffs from
18   determining whether Tesla had withheld any information on the basis of some claimed privilege.
19   Rather than offering a full response, Tesla’s counsel has done the proverbial bare minimum in an
20   attempt to stymie Plaintiffs’ legitimate discovery requests.
21           Though sanctions for a failure to respond are not available where the failure was
22   substantially justified or harmless, Tesla’s failure was neither. To date, Tesla has provided no
23   justification—never mind a substantial justification—for its failure. Tesla did not, for instance,
24   represent that it lacked certain employees’ or contractors’ contact information. It did not identify
25   an undue burden that locating the information sought would entail (nor could it, given that Tesla
26   itself compiled a list of the relevant employees for its own purposes and thus had no need to
27   undertake a burdensome search). Had this been the case, Plaintiffs would have readily worked
28   with Tesla to craft an appropriate compromise or narrow the requests.



                                                  13                             Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 14 of 15




 1          Nor is Tesla’s failure to produce responsive witness contact information harmless. Tesla
 2   defends against Plaintiffs’ claims by stating that Plaintiffs are disgruntled, poor-performing
 3   employees whose post-termination suit is driven by a desire to “get back” at their former
 4   employer. Tesla also claims the racial harassment Plaintiffs experienced never occurred.
 5   Plaintiffs anticipate that Tesla will call witnesses to testify about Plaintiffs’ poor performance or
 6   about the environment generally in its factory. By refusing to produce these witnesses’ names,
 7   Tesla has widened the pre-existing asymmetry of information: Tesla has access to full employee
 8   rosters and can pick and choose to identify only favorable witnesses to Plaintiffs or to call only
 9   favorable witnesses at trial. By designating these employees as rebuttal or impeachment
10   witnesses, Tesla can even conceal these witnesses and the content of their testimony until they
11   are called to the witness stand. Plaintiffs, in contrast, have been deprived of the opportunity to
12   contact these potential witnesses via traditional discovery mechanisms, and deprived of the
13   opportunity to depose or request documents from these individuals. They now cannot compel
14   these potential witnesses to so much as speak with them informally, to determine whether they
15   may possess relevant information that would rebut or bolster their claims or Tesla’s defenses.
16   The testimony of individuals who personally observed Plaintiffs in the workplace is crucial to
17   Plaintiffs’ claims, and failure to produce their names and contact information has substantially
18   prejudiced Plaintiffs in preparing their case.
19          In the absence of harmlessness and substantial justification, a witness preclusion sanction
20   is appropriate to remedy to the harm Tesla has caused. While the sanction is undoubtedly harsh,
21   the Advisory Committee describes the sanction as “self-executing” in the absence of substantial
22   justification or harmlessness, and observed that this “automatic sanction provides a strong
23   inducement for disclosure of material that the disclosing party would expect to use as evidence.”
24   Fed. R. Civ. P. 37, Advisory Committee’s Note (1993). The sanction is also proportional to the
25   harm Tesla caused. Tesla would not be barred from introducing evidence to support its claims,
26   nor would Tesla be barred from calling witnesses it appropriately identified in the discovery
27   process. Tesla would only be precluded from calling witnesses whom it improperly attempted to
28   hide from Plaintiffs. The sanction is appropriate because Tesla’s gamesmanship precluded



                                                  14                           Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
            Case 3:17-cv-06748-WHO Document 146 Filed 01/13/20 Page 15 of 15




 1   Plaintiffs from conducting formal discovery or informal investigation, and precluding Tesla from
 2   calling such witnesses for any purpose prevents Tesla from reaping the ill-gotten gains of its bad-
 3   faith discovery abuse.
 4      C. The Court Should Order Tesla to Produce the Contact Information Sought.
 5          In its October 3, 2019 Order, the Court ordered Tesla to produce the names and contact
 6   information of employees and contractors who worked with or around Plaintiffs. (Dkt. No. 93 at
 7   p. 2.) In addition to imposing a witness preclusion sanction, the Court should order Tesla to
 8   comply with this prior Order and produce the names, addresses, phone numbers, and e-mail
 9   addresses of employees and contractors who worked with or around Plaintiffs.
10      D. The Court Should Impose Sanctions in the Form of Attorneys’ Fees Incurred in
11          Bringing This Motion.
12          In addition to a witness preclusion sanction, the Court may also order payment of
13   expenses caused by the failure to comply with a prior court order, or may impose other
14   appropriate sanctions. Fed. R. Civ. P. 37(c)(1)(A-C). Such a sanction is appropriate here because,
15   absent Tesla’s discovery abuse, Plaintiffs would not have incurred the fees and costs required to
16   bring and file this motion. Based on the time and expenses incurred in preparing this motion, the
17   Court should award attorneys’ fees and costs in the amount of $7,240. (Nunley Dec., ¶ 2.)
18      III. CONCLUSION
19          For the foregoing reasons, the Court should impose sanctions precluding Tesla from
20   calling any witness at trial that was (1) responsive to Plaintiffs’ interrogatories and (2) was not
21   identified in response to Plaintiffs’ interrogatories, as well as reasonable attorneys’ fees and
22   costs. The Court should also order Tesla to comply with its October 3, 2019 Order and produce
23   the witness names and contact information sought.
24

25   DATED: January 13, 2020                By: ________________________________
                                                   Lawrence A. Organ, Esq.
26                                                 Navruz Avloni, Esq.
                                                   J. Bernard Alexander, Esq.
27
                                                   Cimone A. Nunley, Esq.
28                                                 Attorneys for Plaintiffs
                                                   DEMETRIC DI-AZ AND OWEN DIAZ


                                                  15                           Case No. 3:17-cv-06748-WHO
                                    PLAINTIFFS’ MOTION FOR SANCTIONS
